Name: Commission Regulation (EEC) No 940/82 of 23 April 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 4 . 82 Official Journal of the European Communities No L 111 / 15 COMMISSION REGULATION (EEC) No 940/82 of 23 April 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 925/81 to the quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 899/81 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 925/81 (3), as last amended by Regulation (EEC) No 795/82 (4) ; Whereas the seasonally adjusted basic price in respect of the 1981 /82 marketing year is laid down in Article 32 of Council Regulation (EEC) No 900/81 of 1 April 1981 (5), the term of validity of which was last extended by Regulation (EEC) No 932/82 (6) ; The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 26 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 April 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7 . 1980, p . 1 . O OJ No L 90 , 4. 4 . 1981 , p . 26 . O OJ No L 93, 6. 4. 1981 , p . 35 . (4) OJ No L 91 , 5 . 4 . 1982, p . 9 . O OJ No L 90, 4. 4. 1981 , p . 28 . (6) See page 1 of this Official Journal . No L 111 / 16 Official Journal of the European Communities 24. 4. 82 ANNEX to the Commission Regulation of 23 April 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 1 from 5 to 11 April 1982 Week No 2 from 12 to 18 April 1982 Week No 3 from 19 to 25 April 1982 Week No 4 from 26 April to 2 May 1982 01.04 B 02.01 A IV a) 1 2 3 4 5 aa) bb) 02.06 C II a) 1 2 48-175 (&gt;) 102-500 (2) 71-750 0 1 1 2-750 (2) 133-250 (2) 133-250 (2) 186-550 0 133-250 186-550 48-175 (') 102-500 (2) 71-750 (2) 112-750 0 133-250 0 133-250 0 186-550 0 133-250 186-550 48-175 (') 102-500 (2) 71-750 0 112-750 (2) 133-250 (2) 133-250 (2) 1 86-550 (2) 133-250 186-550 48-175 (') 102-500 0 71-750 (2) 112-750 0 133-250 (2) 133-250 0 186-550 (2) 133-250 186-550 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 424/82 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 424/82 and Commission Regulation (EEC) No 19/82.